Exhibit 21.1 Name Jurisdiction of Incorporation/Organization Demandware Securities Corp. Massachusetts Demandware Hong Kong Limited+ Hong Kong Demandware E-Commerce (Shanghai) Ltd* China Demandware Australia Pty Ltd.* Australia Demandware UK Limited United Kingdom Demandware GmbH Germany Demandware S.A.R.L France CQuotient, Inc. Delaware Tomax Corporation Delaware Tomax India Software Private Limited** India Demandware K.K.*** Japan Demandware AB Sweden Demandware S.r.l. Italy Demandware Netherlands Co. B.V. Netherlands Demandware B.V.**** Netherlands Demandware Equipment Co. B.V.**** Netherlands * This entity is a wholly-owned subsidiary of Demandware Hong Kong Limited. ** This entity is a wholly-owned subsidiary of Tomax Corporation, except that one share is held by Demandware, Inc. *** This entity is a joint venture, 75% of which is owned by Demandware, Inc. **** This entity is a wholly-owned subsidiary of Demandware Netherlands Co. B.V. + This entity has a branch office in Korea.
